DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Applicant first argues that a woven jacket is not a tube and cannot have an inner circular cylindrical surface (page 7, “Remarks” filed 3/08/2021). Examiner respectfully disagrees. A common example of a tube having an inner circular cylindrical surface made of woven materials is a standard garden hose. Woven garden hoses are readily available and come in a variety of diameters. Truong (and many others) discloses this technology of woven tubing on a micrometer scale for fibers. A tube can in fact, and often is, made of woven material, and has a measurable inner diameter. The claim language “tube” does not preclude woven materials.
Applicant further argues that Li discloses a plurality of fibers rather than a single fiber, and that it is not obvious that it is possible to weave a jacket small enough to ensheathe an optical fiber cable having a single fiber (pages 7-8, “Remarks” filed 3/08/2021). Examiner respectfully disagrees. Li explicitly discusses a variety of configurations using the appropriate number of fibers (paragraphs [0040-0042]). Even if, arguendo, Li does not outright disclose one single fiber, Li discloses that depending on the availability of the optical power, as well as the locations, different fiber configurations can be used. That is to say, the number of fibers supplied can be adjusted depending on the intended use, due to the location and power availability. Therefore, if only one fiber is needed, then only one fiber need be provided. Adjusting a fiber cable to hold one fiber instead of two would only require routine skill in the 
As for weaving a tube small enough to ensheathe the fiber cable holding a single fiber, the size of the weave is only limited by the size of the thread. Woven tubing for cables exists on a nanoscale, which is more than adequate to ensheathe a single fiber. 
For the above reasons, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, 12, and 16-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0243566 A1 Truong (herein “Truong”) in view of US 6,398,190 B1 Li (herein “Li”).
Regarding claims 1, 3, 4, 7, 9, 12, 16, and 17, Truong discloses a modular component comprising: a housing (not shown); an optical-electrical media converter (40) installed inside the housing, the optical-electrical media converter (40) comprising a receptacle; a star coupler (44) installed inside the housing; a plastic optical fiber cable (42) comprising a single plastic optical fiber (see paragraphs [0040-0042], wherein different configurations using different numbers of fibers are contemplated, depending on the need) and a jacket (wherein fiber is included in an optical cable) that ensheathes the plastic optical fiber (42) and has an outer diameter, the plastic optical fiber being connected to optically couple the star coupler (44) to the optical-electrical media converter (40) inside the housing; a connector (22) 
Truong is silent as to a flame resistant protection tube that ensheathes the jacket of the plastic optical fiber cable and has an inner circular cylindrical surface with an inner diameter that is greater than the outer diameter of the jacket, and has one end that rests against the star coupler. However, Li discloses a polyimide protection tube (see claim 21) that is slid onto and ensheathes the jacket of an optical fiber cable and has a circular cylindrical surface with an inner diameter that is greater than the outer diameter of the jacket (see col. 2, l. 66 – col. 3, l. 10). Li teaches that the protection tube is slid over the fiber cable so as to protect the cable. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the polyimide protection tube taught by Li and have one end that rest against the star coupler since Li discloses the entire length of the cable is covered with the tube (see Abstract). 
Regarding claims 2 and 18, Li discloses a flexible protection tube (woven materials which are flexible; see Abstract). Li is silent as to the thickness being between 100 and 250 microns. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness between 100 and 250 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Ensuring that the cable is properly protected without being overly bulky would require only routine skill in the art and would result in a well-protected but still flexible cable.    

Claims 5, 6, 10, 11, 19, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0243566 A1 Truong (herein “Truong”) in view of US 6,398,190 B1 Li (herein “Li”) in further view of US 2004/0109650 A1 Kim et al. (herein “Kim”).
.

Claims 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0243566 A1 Truong (herein “Truong”) in view of US 6,398,190 B1 Li (herein “Li”) in further view of US 2014/0344496 A1 Chan et al. (herein “Chan”).
Regarding claim 8, Truong and Li are silent as to, but Chan discloses a line replaceable unit that is electrically coupled to the optical-electrical media converter (see paragraphs [0003-0005]) so that the devices may be accessed and replaced as needed. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include LRUs as taught by Chan.
Regarding claim 13, Truong and Li are silent as to, but Chan discloses bonding one end of the protection tube to the star coupler using epoxy or room temperature-vulcanizing adhesive (see paragraph [0049]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use an epoxy, since epoxies are well known adhesives that are cost effective and readily available in the art.
Regarding claims 14 and 15, Truong discloses placing an optical-electrical media converter having a receptacle inside a housing of a modular unit; placing the star coupler, plastic optical fiber cable and connector inside the housing; plugging the connector into the receptacle to optically couple the star coupler to the optical-electrical media converter; and closing the housing of the modular unit after the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883